   

Case 1:20-cr-00332-AT Document14 Filed 07/31/20]] Rage sbofy1
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 7/31/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE

~ ZO © ce. 932 )(_)
Wlkisan Coat Defendant(s). x

Defendant \ ‘ | bene Cott hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
2 Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Consent obtained on the record in open
court.

yy
Defendant's Signature Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Lo: Uy [en Scott “Deus ten PE wees

Print Defendant's Name Print Defénse Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

July 31, 2020 (.o=
Date New York, New York

ANALISA TORRES
United States District Judge

 
